ORDER
This matter came before the court on the petitioners’ motion suggesting that the issues raised herein are governed by this court’s recent opinion in In re Rhode Island Commission for Human Rights, 472 A.2d 1211 (R.I.1984.) We have examined the record, and we agree.
Accordingly, the petition for writ of cer-tiorari is granted, the September 22, 1983 judgment of the Superior Court entered in these consolidated cases is quashed, and the papers are returned to the Superior Court for further proceedings.